Case: 13-7094    Document: 19     Page: 1   Filed: 11/19/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                MICHAEL W. BLASHFORD,
                   Claimant-Appellant,

                            v.

  ERIC K. SHINSEKI, Secretary of Veterans Affairs,
               Respondent-Appellee.
              ______________________

                        2013-7094
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 11-0575, Chief Judge Bruce E.
 Kasold.
                ______________________
                        ORDER
     Michael W. Blashford moves to reinstate his appeal
 dismissed on October 17, 2013, for failure to prosecute.
     On August 28, 2013, the court issued an order direct-
 ing Blashford to submit his informal brief within 21 days
 from the date of that order. Blashford states that he
 never received that order.
    Upon consideration thereof,
Case: 13-7094     Document: 19   Page: 2    Filed: 11/19/2013



 2                           BLASHFORD   v. SHINSEKI



       IT IS ORDERED THAT:

    (1) The motion is granted. The court’s October 17,
 2013 dismissal order is vacated, the mandate is recalled,
 and the appeal is reinstated.

     (2) Blashford’s informal brief is due no later than 21
 days from the date of this order.
                                     FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk


 s25